     Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 1 of 20




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION



WSOU INVESTMENTS, LLC d/b/a                Case No. 6:20-cv-00473-ADA
BRAZOS LICENSING AND                       Case No. 6:20-cv-00478-ADA
DEVELOPMENT,

          Plaintiff,

     v.

DELL TECHNOLOGIES INC., DELL
INC., AND EMC CORPORATION,                 JURY TRIAL DEMANDED

          Defendants.

 DEFENDANTS’ RESPONSIVE CLAIM CONSTRUCTION BRIEF REGARDING
                 PATENT NOS. 9,137,144 & 7,126,921
 Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 2 of 20




                                     TABLE OF CONTENTS

                                                                                                                          Page

DISPUTED TERMS FROM THE ’144 PATENT............................................................ 1

A.     “group of communication traffic” (claims 1, 4, 11, 12, 14).....................................2

B.     “V is a group identifier corresponding to the group of communication
       traffic” (claims 1, 11, 14) .........................................................................................4

DISPUTED TERMS FROM THE ’921 PATENT............................................................ 7

A.     “fast propagation” (Claims 1, 9, & 17) ....................................................................8

       1. The term “fast propagation” is indefinite ......................................................... 8

       2. In the alternative, “fast propagation” at least requires propagation that is faster
       than OSPF ............................................................................................................... 9

B.     “data plane means for forwarding packets between the nodes” (Claim 1) /
       “data plane means for forwarding packets to other nodes in the network”
       (Claims 9 & 17) .....................................................................................................11




                                                        i
            Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 3 of 20




                                             TABLE OF AUTHORITIES

                                                                                                                          Page(s)

Cases

3M Innovative Properties Co. v. Avery Dennison Corp.,
   350 F.3d 1365 (Fed. Cir. 2003)..............................................................................................5, 6

Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP,
   616 F.3d 1249 (Fed. Cir. 2010)................................................................................................12

Biosig Instruments, Inc. v. Nautilus, Inc.,
   783 F.3d 1374 (Fed. Cir. 2015)..................................................................................................8

Digital Retail Apps, Inc. v. H-E-B, LP,
   No. 6-19-00167-ADA, 2020 WL 376664 (W.D. Tex. Jan. 23, 2020) ......................................6

Graphics Props. Holdings, Inc. v. ASUS Comp. Int’l, Inc.,
   2014 WL 4929340 (D. Del. Sept. 29, 2014) ..............................................................................8

Intellectual Ventures I LLC v. T-Mobile USA, Inc.,
    902 F.3d 1372 (Fed. Cir. 2018)..................................................................................................8

Interval Licensing LLC v. AOL, Inc.,
    766 F.3d 1364 (Fed. Cir. 2014)..................................................................................................8

Neodron, Ltd. v. Dell Techs., Inc.,
   No. 1-19-00819-ADA, 2019 WL 9633629 (W.D. Tex. Dec. 16, 2019) ....................................6

Nexus Display Techs. LLC v. Dell Inc.,
   No. 2:14-CV-762, 2015 WL 5578735 (E.D. Tex. Sept. 22, 2015) ............................................8

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005)..............................................................................................3, 5

Poly-Am. L.P. v. API Indus., Inc.,
   839 F.3d 1131 (Fed. Cir. 2016)..................................................................................................5

Wilson Sporting Goods Co. v. Hillerich & Bradsby Co.,
   442 F.3d 1322 (Fed. Cir. 2006)............................................................................................4, 11




                                                                 ii
      Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 4 of 20




                              TABLE OF EXHIBITS


Exhibit                                       Description
  1         Excerpts from the file history of U.S. Patent No. 9,137,144 (“11/8/14 App.
            Arg.”)
  2         Plaintiff’s Infringement Contentions for U.S. Patent No. 9,137,144 (dated
            October 14, 2020) (“’144 Infringement Contentions)
  3         Agreed constructions for U.S. Patent No. 7,126,921 (“Agreed Constructions”)
  4         Plaintiff’s Infringement Contentions for U.S. Patent No. 7,126,921 (dated
            October 14, 2020) (annotated) (“’921 Infringement Contentions”)




                                         iii
       Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 5 of 20




                              TABLE OF ABBREVIATIONS


          Abbreviation                                 Term/Document(s)
’144 patent                        U.S. Patent No. 9,137,144
’921 patent                        U.S. Patent No. 7,126,921
Br.                                Opening Claim Construction Brief (Case No. 6:20-cv-
                                   00473-ADA, Dkt. 74; Case No. 6:20-cv-00478-ADA,
                                   Dkt. 85)
POSA                               Person of skill in the art
VLAN                               Virtual Local Area Network
WSOU                               WSOU Investments, LLC D/B/A Brazos Licensing and
                                   Development


                         Emphasis added unless indicated otherwise.




                                             iv
         Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 6 of 20




       There are only four disputed terms from the ’144 and ’921 patents. For the ’144 patent,

Defendants propose constructions mandated by the plain language of the claim and based on

explicit disclaimers in the prosecution history. WSOU seeks to avoid construction of either term

so that it can argue to the jury that the claims mean the opposite of what the applicant told the

patent office to obtain the patent in the first place and what the claims plainly require.

       The claims of the ’921 patent are indefinite because they require “fast propagation” but

provide no basis to determine what “fast” means. WSOU’s plain meaning proposal would

effectively eviscerate the term altogether. The parties also dispute the corresponding structure for

“data plane means,” from which WSOU incredibly attempts to exclude the “data plane” altogether,

which—unsurprisingly—contradicts the entirety of the specification.

       DISPUTED TERMS FROM THE ’144 PATENT

       The ’144 patent relates to assigning traffic in VLANs to network paths. According to the

patent, the prior art methods of assignment, “in some situations, fail to fully utilize all available

paths when” assigning VLANs to paths. ’144 patent, 2:8–10. The patent proposes to solve this

alleged deficiency by using a specific formula—V mod N—to assign a VLAN to a path. 1 See id.,

6:20–23. As shown in Table 3, V is an ID number assigned to each VLAN—e.g., 99, 100, etc.:




Id., 5:55–6:10. N is the number of possible paths through the network. An exemplary network is


1
  “Modulus” or “mod” is a well-known calculation that yields the remainder after division. For
example, the result of “12 mod 5” is 2, because the remainder, when dividing 12 by 5, is 2.


                                                  1
        Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 7 of 20




shown in Figure 2:




       As shown in the Figure 2 example above, there are nine possible shortest-distance (three

hops) network paths from C to D (i.e., N=9). Table 4 shows how each VLAN is assigned to these

nine possible paths using the V mod N formula:




For example, VLAN1 has a V of 99 (see Table 3 above), and hence is assigned path 0 (i.e., 99 mod

9 is 0). VLAN has a V of 100 (see Table 3 above), and hence is assigned path 1 (i.e., 100 mod 9

is 1). And so on for all VLANs. Id., 6:26–39. The result is an even “round robin” distribution of

VLANs across paths, while keeping all traffic within a VLAN (or other communication group) on

the same path. Id., 6:20–24.

       A.     “group of communication traffic” (claims 1, 4, 11, 12, 14)

                Defendants’ Proposal                             WSOU’s Proposal
 “traffic in a VLAN or other identifiable            Plain and ordinary meaning
 communications group”
       Defendants’ construction is mandated by the claims. Each asserted claim requires “V is a



                                                 2
         Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 8 of 20




group identifier corresponding to the group of communication traffic.” Id., 9:19–21, 10:17–18;

10:35–37. Since the claims require a “group identifier” that corresponds to the “group of

communication traffic,” it is axiomatic that the group must be “identifiable.” Defendants’

construction is necessary to prevent an argument that packets that have nothing to do with each

other are somehow argued to be a “group” because they happen to be sent from, or to, the same

place. To the contrary, the claims require using an identifier that corresponds to an identifiable

group, such as a VLAN.

       The specification strongly supports Defendants’ construction, which is drawn verbatim

from the patent. According to the patent, “each VLAN (or other identifiable communications

group)” is assigned a path. Id., 7:25–26. The specification explains that, instead of sending all

traffic over a single path, “[i]n most implementations, respective groups of communication traffic

will be assigned to different paths to spread traffic load and use the network resources more

efficiently.” Id., 7:17–20. It continues that “VLANs are one way of grouping traffic,” and as set

forth in the quote above, the identifier could also correspond to “other identifiable communication

group(s).” Id., 7:20–26. 2 This makes perfect sense as the alleged shortcoming the patent attempts

to address is “associated with selecting network communication paths for VLANs and other

groups of data traffic.” Id., 2:21–22.

       Contrary to WSOU’s allegations, Defendants are not trying to inject limitations into the

claim. Br. 5–6. Defendants’ construction is precisely how the term would have been understood

by a POSA reading the claim language in view of the specification. Phillips v. AWH Corp., 415

F.3d 1303, 1313 (Fed. Cir. 2005) (claim term is given “the meaning that the term would have to a



2
  Unasserted dependent claim 2 is more narrow, and requires the group of communication traffic
to be a VLAN. Id., 9:22-23.


                                                3
         Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 9 of 20




person of ordinary skill in the art in question at the time of the invention”). By arguing that groups

need not be “identifiable,” WSOU takes a position directly contrary to the language in the claims,

because V cannot be used to determine the path unless there is an identifiable group. WSOU

should not be able to argue—contrary to the claims and the specification—that all traffic that

happens to be routed over the same path constitutes a group. Indeed, if WSOU were to

successfully argue that a “group” is defined simply by packets that happen to follow the same path,

the entire purpose of the patent—which is to keep together traffic that is intended to be kept

together, such as traffic for a particular VLAN—would be subverted. The Court should give this

term the meaning that is mandated by the claim language and specification.

       B.      “V is a group identifier corresponding to the group of communication traffic”
               (claims 1, 11, 14)

                   Defendants’ Proposal                             WSOU’s Proposal
 Plain and ordinary meaning; but the group identifier cannot Plain and ordinary meaning
 be a hash value based on packet fields such as source
 address and destination address
       Defendants’ construction is based directly on the prosecution history, during which

applicant unambiguously disavowed any scope that would allow the group identifier (V) to cover

a hash value based on packet fields such as source address and destination address. Specifically,

to overcome a rejection over the Matthews reference on the claims at issue here, applicant stated

that “Matthews does not teach or suggest . . . ‘V is a group identifier corresponding to a group of

communication traffic.’” Ex. 1, (11/8/14 App. Arg.) at 6 (emphasis in original). Applicant then

explained that, although Matthews performs a mod operation, it is on a hash value, and “the hash

value in Matthews does not ‘correspond to a group of communication traffic.’” Id. Instead,

according to applicant, Matthews disclosed “performing a hashing function on fields in the packet

[], such as the source address field [] and the destination address field.” Id.

       Thus, applicant expressly disavowed any construction of the “V” term that would include


                                                  4
        Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 10 of 20




such a hashing function.       Defendants’ construction thus excludes exactly what applicant

disclaimed during prosecution: a hash value based on packet fields including source address and

destination address. 3 WSOU impermissibly ignores this critical prosecution history.

       That V cannot be a hash value based on packet fields is consistent with the specification.

The very purpose stated in the patent—i.e., to fully utilize all available paths when making path

assignments—would be undermined if V were a hash value based on packet fields. Id., 2:7–11.

To fully utilize available paths, the patent described assigning VLANs to paths in a round robin

fashion, as illustrated in Figures 3 and 4 and described above. This creates an even distribution of

traffic groups across the different paths. Id. Using a hash on packet fields for the group identifier,

on the other hand, would not create the desired uniform distribution that is the purpose of the

patent. Instead, any packets that happen to be sent between the same source and destination would

be assigned the same path.

       WSOU does not attempt to justify its lack of construction, but instead launches an attack

focused entirely on asserting there was no disavowal. As an initial matter, finding disavowal is

not necessary to construe a claim term consistent with how it is used in prosecution. See Phillips,

415 F.3d at 1317 (“[T]he prosecution history provides evidence of how the PTO and the inventor

understood the patent.”). Even if disavowal were required, applicant’s unequivocal statements rise

to that level because applicant explicitly stated that a hash value based on packet fields does not

correspond to a group of communication traffic. See Poly-Am. L.P. v. API Indus., Inc., 839 F.3d

1131, 1137 (Fed. Cir. 2016) (finding clear and unmistakable disavowal in prosecution history


3
  WSOU relies upon exactly such a hash value to meet the V limitation in its infringement
contentions. See Ex. 2 at 3; Wilson Sporting Goods Co. v. Hillerich & Bradsby Co., 442 F.3d
1322, 1327 (Fed. Cir. 2006) (“Although the construction of the claim is independent of the device
charged with infringement, it is convenient for the court to concentrate on those aspects of the
claim whose relation to the accused device is in dispute.” (quotation omitted)).


                                                  5
        Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 11 of 20




notwithstanding claim language that implied a broader scope). It is difficult to imagine a clearer

disavowal of claim scope than made here by applicant.

       WSOU’s reliance on 3M Innovative Properties Co. v. Avery Dennison Corp., 350 F.3d

1365 (Fed. Cir. 2003) is misplaced. First, WSOU sidesteps the pertinent disavowal language from

applicant’s damning November 18, 2014 remarks, quoted above—which clearly disavows the

possibility of V being a hash based on packet fields—by focusing on a different portion of the

prosecution history. Br. 7–8. Second, 3M involved a patent where applicant expressly defined the

term in the specification and then made a statement during prosecution history that was arguably

contrary to that express definition. 350 F.3d at 1372–73. Here, on the other hand, the prosecution

history that distinguished V as a group identifier from a hash value based on the packet fields is

wholly consistent with the claims and specification as discussed above.

       This Court has repeatedly construed terms based on their plain meaning, but with a

restriction based on the intrinsic record. See Digital Retail Apps, Inc. v. H-E-B, LP, No. 6:19-cv-

167, 2020 WL 376664, *19 (W.D. Tex. Jan. 23, 2020) (“wirelessly transmitting” “does not include

photographing or scanning” because the specification makes clear they are distinct); Neodron, Ltd.

v. Dell Techs., Inc., No. 1:19-cv-819, 2019 WL 9633629 (W.D. Tex. July 28, 2020) (construing

“a substrate having a surface with an arrangement of electrodes mounted thereon” as “plain and

ordinary meaning, which is a substrate having a surface with an arrangement of electrodes mounted

thereon, but wherein a surface of the substrate is a subset of the surface area of the surface area of

the substrate and not the entire surface area or opposing surfaces on the substrate”).

       The same reasoning and result should apply here. Applicant clearly and unambiguously

distinguished the claimed “V” term from a hash value based on packet fields. WSOU cannot

ignore that distinction now to obtain broader scope to pursue an infringement theory against




                                                  6
           Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 12 of 20




precisely the same thing that was distinguished to obtain the claims.

          DISPUTED TERMS FROM THE ’921 PATENT 4

          The ’921 patent describes network nodes that perform “fast distribution of node related

information” using a data plane, instead of a control plane. See ’921 patent, 5:1–12. The patent

explains that, in both the prior art and the claimed invention, the data plane and control plane are

distinct: “FIG. 2, showing a division of the network 1 into a control plane 100 and a data plane

102. Each node and link of the network has a representation in the control plane as well as in

the data plane. . . . FIG. 4 illustrates the structure of a node 170 having Control plane 200 and

Data Plane.” Id., 1:28–32, 5:58–59; see id., 5:65–6:5, Fig. 2 (annotated below), Fig. 4 (see p. 13).




          The patent also explains in the “Background” that it was known that link state information

could be propagated using “a routing protocol such as OSPF (Open Shortest Path First)” which

“runs in the distributed control plane 100 of the network 1.” Id., 2:3–15. The patent notes,

however, that sending link state information “via OSPF protocol [] is slow.” Id., 2:22–24. Thus,



4
    Exhibit 3 lists the parties’ agreed to constructions for the ’921 patent.


                                                     7
        Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 13 of 20




the patent discloses networks and methods which “provide forwarding of the link state information

in the data plane much faster than, e.g. by using OSPF routing protocol.” Id., 11:48–50.

       A.      “fast propagation” (Claims 1, 9, & 17)

                       Defendants’ Proposal                             WSOU’s Proposal
 Indefinite. In the alternative this means “much faster than using Plain and ordinary meaning
 the computing means, e.g., by using OSPF routing protocol”
               1.      The term “fast propagation” is indefinite

       Each claim requires “fast propagation” of node related information and link state

information. The word “fast” is undisputedly a term of degree. As such, “the court must determine

whether the patent provides ‘some standard for measuring that degree.’” Biosig Instruments, Inc.

v. Nautilus, Inc., 783 F.3d 1374, 1378 (Fed. Cir. 2015) (citation omitted). That standard “must

provide objective boundaries for those of skill in the art.” Interval Licensing LLC v. AOL, Inc.,

766 F.3d 1364, 1371 (Fed. Cir. 2014).

       The ’921 patent fails to provide any objective criteria for what would constitute “fast

propagation” of node related information or link state information. The claims say nothing about

how fast “fast propagation” must be, nor do they provide any reference point for comparison. See

’921 patent, Cls. 1, 9, 17. The specification also fails to provide sufficient guidance regarding how

a POSA might objectively measure whether these limitations have been met. This is similar to

Graphics Props. Holdings, Inc. v. ASUS Comp. Int’l, Inc., 2014 WL 4929340 at *18–19 (D. Del.

Sept. 29, 2014). The Graphics court found the term “high information content” was indefinite

because “there [wa]s no standard in the specification for measuring what differentiates ‘high

information content’ from ‘information content’” and thus, a POSA “would be unable to separate

textual information and graphic images that contain merely ‘information content’ from text and

images that contain ‘high information content.’” Id. at 19. Similarly, here, the specification

provides no standard for distinguishing “propagation” from “fast propagation” and a POSA would


                                                 8
        Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 14 of 20




not know what speed of propagation constitutes “fast propagation.” Thus, “fast propagation” is

indefinite. Id.; see also Intellectual Ventures I LLC v. T-Mobile USA, Inc., 902 F.3d 1372, 1381

(Fed. Cir. 2018) (“‘[O]ptimiz[ing] . . . QoS’ is a ‘term of degree’ that, like the ‘aesthetically

pleasing’ limitation in Datamize, is ‘purely subjective’ and depends ‘on the unpredictable vagaries

of any one person’s opinion.’”); Nexus Display Techs. LLC v. Dell Inc., No. 2:14-CV-762, 2015

WL 5578735, at *8 (E.D. Tex. Sept. 22, 2015) (finding “closely matching the auxiliary data rate”

indefinite because a POSA “would not know whether data rate differences of 1–bit per second

(bps) or 1–megabit per second (Mbps) are ‘closely matching.”).

       WSOU incorrectly argues that Defendants’ agreements regarding certain means-plus-

function terms “conflict” with indefiniteness. Br. 3–4; Ex. 3 (Agreed Constructions). There is no

conflict. Defendants have consistently asserted that the term “fast propagation” is indefinite, and

it is indefinite in every place that it appears in the claims. The parties were able to reach

agreements regarding the identified function and structures for “means for fast propagation of link

state information” and “means for fast propagation of node related information” only because the

structures for those functions are explicitly defined in the specification:

       Means for fast propagation of node related information comprises means for fast
       propagation of link state information . . . . The means for fast propagation of node
       related information comprises a switching fabric and a link interface, wherein the
       link interface comprises a Fast Link State processor [] and a link failure database.

’921 patent, 3:23–30. Notably, while this disclosure clearly identifies the corresponding structure,

it offers no information regarding how “fast” propagation must be, and fails to disclose any way

to measure whether these functions have been met. Thus, the term is indefinite.

               2.      In the alternative, “fast propagation” at least requires propagation that is
                       faster than OSPF

       To the extent the specification provides any guidance about the meaning of “fast

propagation,” it is only to convey propagation that is faster than propagation using OSPF through


                                                  9
        Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 15 of 20




the control plane. Indeed, the entire point of the ’921 patent is to provide for a method of sending

link state information faster than the “slow” prior art OSPF and control plane methods:

   •   “[T]he network recovery mechanism provided by the routing protocols alone such as
       OSPF is too slow to satisfy the service needs of networks that offer highly reliable services
       and are not acceptable in many practical situations.” Id., 2:63-67.

   •   “The described packet network providing fast distribution of node related information and
       a method therefor has the following advantage: Using the FLSP processor performing
       FLSP function in the Data Plane enables the reliable packet network of the embodiment
       of the invention to update Routing function in the computing means of the Control Plane,
       and thus to provide forwarding of the link state information in the data plane much faster
       than, e.g. by using OSPF routing protocol.” 11:42–50.

   •   “The described packet network providing fast distribution of node related information and
       a method therefor has the following advantage: By providing FLSP and database on each
       link interface . . . and broadcasting information through the switch fabric to all link
       interfaces within the node simultaneously and forwarding to adjacent nodes simultaneously
       instead of doing the LSDB and broadcasting in the control plane, much faster
       distribution of node related information in the network is provided.” Id., 5:1–10.

See also id. at 2:9–24 (describing OSPF which “runs in the distributed control plane” as “slow”).

       Given these disclosures are the only guidance (albeit insufficient) for how fast “fast

propagation” must be, this guidance must be part of any construction. WSOU’s attempt to explain

these passages away—arguing that these disclosures “merely discuss advantages over prior art

methods” and do not provide any “requirement that the claimed invention be faster than the prior

art” (Br. 3)—just confirms the inadequacy of this meager guidance and the indefiniteness of the

term. Either these disclosures provide sufficient objective guidance and therefore limit the claims,

in which case the claims should be construed to require speed faster than OSPF, or they do not, in

which case the claims are indefinite. WSOU cannot have it both ways.

       WSOU also argues that the use of the words “much faster” in Defendants’ alternative

construction are both a concession and provide less clarity than the claim language. Br. 3.

Defendants used the term “much faster” because that is the only guidance (albeit insufficient)

applicants provided for what “fast propagation” means; indeed, Defendants pulled that language


                                                10
           Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 16 of 20




directly from the specification. See ’921 patent, 11:42–53, 5:5–12. In any event, Defendants

would not object to removing “much” from their alternative construction. The principal point is

that if “fast propagation” is not indefinite—which it is—it must be given some objective

boundaries, i.e., faster than using the computing means (e.g., OSPF).

          B.     “data plane means for forwarding packets between the nodes” (Claim 1) /
                 “data plane means for forwarding packets to other nodes in the network”
                 (Claims 9 & 17)

    Defendants’ Proposal                                 WSOU’s Proposal
    This term is subject to 35 U.S.C. § 112, ¶ 6.        Subject to means-plus-function construction.
    Claim 1                                              Claim 1
    Function: forwarding packets between the             Function: forwarding packets between the
    nodes                                                nodes
    Structure: Data plane 202 (distinct from the         Structure: 4:44-60 (link interface 216 and
    computing means) including switching fabric          switching fabric 214); and equivalent
    214 and link interface 216; and equivalent           structures
    structures                                           Claim 9 & 17
    Claim 9 & 17                                         Function: forwarding packets to other nodes
    Function: forwarding packets to other nodes          in the network
    in the network                                       Structure: 4:44-60 (link interface 216 and
    Structure: Data plane 202 (distinct from the         switching fabric 214); and equivalent
    computing means) including switching fabric          structures
    214 and link interface 216; and equivalent
    structures
          The only disputes regarding this term are (1) whether the “data plane means . . .” must be

distinct from the “computing means . . .” and (2) whether the structure for “data plane means . . .”

requires a data plane 202. The answer to both questions is yes. WSOU presumably wants to leave

the term undefined so it can argue that as long as the claimed functions are performed it does not

matter what structure is performing them. 5 That is contrary to the entire point of the patent, which

is to propagate link state information in the data plane instead of in the control plane (which houses



5
  Despite the patent’s sole focus on propagation in the data plane rather than the control plane,
WSOU asserts this patent against Defendants’ use of OSPF link state propagation in the control
plane, identical to what the patent distinguishes. See Ex. 4 (’921 Infringement Contentions) at 5–
8, 12–15, 19–22 (annotated); Wilson Sporting Goods Co., 442 F.3d at 1327.


                                                    11
        Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 17 of 20




the computing means).

        First, the claims themselves require that the claimed “computing means for control of the

nodes” is distinct from the “data plane means . . .” by listing them as two separate elements. ’921

patent, Cl. 1; see id. Cls. 9, 17. It is well-established that “[w]here a claim lists elements separately,

‘the clear implication of the claim language’ is that those elements are ‘distinct component[s]’ of

the patented invention.” Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP, 616 F.3d 1249,

1254 (Fed. Cir. 2010). Moreover, the claims explain that “the data plane means [is] responsive to

control signals from the computing means” and the data plane means includes a means for fast

propagation of node related information for “forwarding the information to the computing means

in the network.” ’921 patent, Cl. 1; see id. Cl. 9, 17. It is clear that the computing means and data

plane means must be separate structures in order to accomplish both of these limitations.

        The specification is wholly consistent with that separation of data plane from the

computing means (which is in the control plane):

        FIG. 2, showing a division of the network 1 into a control plane 100 and a data
        plane 102. . . . The Control Plane 100 shows the logical representation of the
        network, held in the data tables of computing means 106 associated with each node
        (but not necessarily residing at the nodes), and the algorithms running in the
        computing means 106. The data plane 102 shows the physical resources needed
        to process and forward packets.
                                                ***
        FIG. 4 illustrates the structure of a node 170 having Control plane 200 and Data
        Plane . . . . [S]imilar to FIGS. 2 and 3 . . . the Control Plane 202 [sic] of FIG. 4
        includes a computing means (CPU) 206, which provides operating and controlling
        of the node. . . . The data plane 204 [sic] includes the switching fabric 214 and at
        least two link interfaces 216 (only one of them shown in FIG. 4). 6

Id., 1:27–37, 5:58–6:5. Thus, both the claim language and specification mandate a construction

that the “data plane means . . .” requires structure distinct from the “computing means . . .”


6
 The specification contains two typos: the Control Plane should be labeled 200 and the data plane
202. See ’921 patent, Fig. 4.


                                                   12
        Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 18 of 20




       Second, it is axiomatic that the “data plane means” requires a “data plane.” WSOU’s

attempt to remove the fundamental defining aspect of the “data plane means” by omitting the “data

plane” from its definition is a transparent attempt to rewrite the claims. Indeed, WSOU’s

agreement that the corresponding structure includes the switching fabric 214 and link interface

216 (see id., 4:44–46; Br. 3–4) is damning, as both of those structures are plainly contained within

data plane 202 (see ’921 patent, 6:3–4 & Fig. 4 (annotated below)):




As addressed above, the whole point of the ’921 patent is to send link state information in the data

plane rather than the control plane (which includes the computing means 206). Thus, the term

“data plane means” must be construed to require a data plane. 7 As such, the Court should construe

the structure for the “data plane means . . .” to include “Data plane 202 (distinct from the computing

means) including switching fabric 214 and link interface 216; and equivalent structures.”



7
  WSOU’s assertion that data plane 202 includes other components is a red herring. See Br. 5;
’921 patent, Fig. 4. Defendants construction only requires a data plane 202, including switching
fabric 214 and link interface 216—it does not require any additional components, as such
additional components are not tied to the identified function.


                                                 13
      Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 19 of 20




Dated: March 17, 2021           By: /s/ Barry K. Shelton
                                    Barry K. Shelton
                                    Texas State Bar No. 24055029
                                    bshelton@sheltoncoburn.com
                                    SHELTON COBURN LLP
                                    311 RR 620, Suite 205
                                    Austin, TX 78734-4775
                                    Telephone: 512.263.2165
                                    Facsimile: 512.263.2166
                                    Benjamin Hershkowitz
                                    bhershkowitz@gibsondunn.com
                                    Brian A. Rosenthal
                                    brosenthal@gibsondunn.com
                                    Allen Kathir
                                    akathir@gibsondunn.com
                                    Kyanna Sabanoglu
                                    ksabanoglu@gibsondunn.com
                                    GIBSON, DUNN & CRUTCHER LLP
                                    200 Park Avenue
                                    New York, NY 10166-0193
                                    Telephone: 212.351.4000
                                    Facsimile: 212.351.4035

                                    Y. Ernest Hsin
                                    ehsin@gibsondunn.com
                                    Jaysen S. Chung
                                    jschung@gibsondunn.com
                                    GIBSON, DUNN & CRUTCHER LLP
                                    555 Mission Street, Suite 3000
                                    San Francisco, CA 94105-0921
                                    Telephone: 415.393.8200
                                    Facsimile: 415.393.8306

                                    Ryan K. Iwahashi
                                    riwahashi@gibsondunn.com
                                    GIBSON, DUNN & CRUTCHER LLP
                                    1881 Page Mill Road
                                    Palo Alto, CA 94304-1211
                                    Telephone: 650.849.5300
                                    Facsimile: 650.849.5333

                                    Attorneys for Defendants




                                    14
       Case 6:20-cv-00478-ADA Document 88 Filed 03/17/21 Page 20 of 20



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on March 17, 2021, all counsel of record who are deemed to

have consented to electronic service are being served with a copy of this document through the

Court’s CM/ECF system under Local Rule CV-5(b)(1).

                                                          /s/ Barry K. Shelton
                                                          Barry K. Shelton
